DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/21/2022.
Claims 1 and 3-13 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Ahmad et al. (Chem. Mater., 2015, 27, 5464-5478).
Addressing claim 1, Xue discloses a sensor (electrochemical sensor, Abstract) comprising:
a conductive particle (Au nanoparticles or AuNPs, Abstract) having a molecularly imprinted polymer (MIPs) on the surface (fig. 1); and
a support (gold electrode or AuE).

Xue is silent regarding the conductive particle is a graphite particle.

Ahmad discloses gold conductive particle having a molecularly imprinted polymer on the surface for electrochemical detection (section II. Physicochemical Properties of Metallic Nanoparticles section) similarly to that of Xue.  Ahmad further discloses modifying the conductive particle with graphene in order to increase chemical stability for increasing electrocatalytic ability and to increase the surface area for increasing the number of imprinted sites (Table 5, section VII.2. AuNPs@MIPs with Graphene).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the conductive particle of Xue with graphene as disclosed by Ahmad in order to increase chemical stability for increasing electrocatalytic ability and to increase the surface area for increasing the number of imprinted sites (Ahmad, Table 5, section VII.2. AuNPs@MIPs with Graphene).

Addressing claim 3, the limitation is drawn to the process of forming the molecularly imprinted polymer on the surface of the conductive particle that does not structurally differentiate the claimed sensor from that of the prior art (MPEP 2113) because the molecularly imprinted polymer disclosed by Xue has polymerized functional monomer (functionalized AuNPs or FAuNPs, page 200), a crosslinkeable monomer (p-ATP cross-linker) and a measurement substance (DA template molecules, page 200).

Addressing claim 9, the dopamine or DA measurement substance acting as a template is the structural equivalence to the claimed hormone.

Addressing claims 11-12, Xue disclose a method for measuring a measurement substance (dopamine DA), comprising:
	contacting a sample containing the measurement substance (section 3.5 Molecular Recognition by AuNPs@MIES discloses contacting the sensor with a solution containing DA) with a sensor according to claim 1;
	detecting change in signal (fig. 2 shows the change in current signal is detected).

Claims 3-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Ahmad et al. (Chem. Mater., 2015, 27, 5464-5478) as applied to claims 1, 3, 9 and 11-12 above, and further in view of Yoshimi (WO2012/124800 with provided machine English translation).
Addressing claims 3-10 and 13, Xue is silent regarding the limitations of current claims.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the molecularly imprinted polymer of Xue with the molecularly imprinted polymer for detecting herapins disclosed by Yoshimi in order to utilize the electrochemical sensor for accurately detecting the concentration of herapins for medical treatment (Yoshimi, [0008]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Ahmad et al. (Chem. Mater., 2015, 27, 5464-5478) as applied to claims 1, 3, 9 and 11-12 above, and further in view of Matsui et al. (Anal. Chem., 2005, 77, 4282-4285).
Addressing claim 6, Xue is silent regarding the crosslinkable monomer is methylenebisacrylamide.

Matsui discloses molecularly imprinted polymer on the surface of gold nanoparticles for detecting dopamine (Title and Abstract) similarly to that of Xue; wherein, the crosslinkable monomer is methylenebisacrylamide (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sensor of Xue with either substituting the known .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Ahmad et al. (Chem. Mater., 2015, 27, 5464-5478) as applied to claims 1, 3, 9 and 11-12 above, and further in view of Gluckman et al. (US 2018/0117564).
Addressing claims 7-8, Xue is silent regarding the claimed cross-linking monomer.

Gluckman discloses adding acrylamide to optimize the rigidity or structural integrity of MIP [0166].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the MIP of Xue by adding acrylamide as disclosed by Gluckman in order to optimize the rigidity or the structural integrity of the MIP (Gluckman, [0166]).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Ahmad et al. (Chem. Mater., 2015, 27, 5464-5478) as applied to claims 1, 3, 9 and 11-12 above, and further in view of Xue et al. (Sensors and Actuators B, 196, 2014, 57-63 or Xue 2).
Addressing claims 10 and 13, Xue is silent regarding the measurement substance is one of the claimed molecule and the sample is whole blood or a blood component.

Xue 2 discloses detecting serotonin in blood serum using gold particles having MIPs on the surface (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sensor and method Xue with the MIPs based on serotonin as the molecular template disclosed by Xue 2 in order to detect serotonin in human blood serum (Xue 2, Abstract).

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.  With regard to the rejection of claim 1 based on the teaching of Xue and Ahmad, the Applicants argued that one of ordinary skill in the art would have no reason or rationale to combine the disclosure of Ahmad with Xue.  The argument is not persuasive because, as disclosed by Ahmad, modifying the conductive particle with graphene in order to increase chemical stability for increasing electrocatalytic ability and to increase the surface area for increasing the number of imprinted sites (Table 5, section VII.2. AuNPs@MIPs with Graphene), which is the reason and rationale to combine the disclosure of Ahmad with Xue.  The Applicants further argued the obviousness rejection is rendered moot by the superior and unexpected results achieved by the claimed subject matter as demonstrated in the examples.  The argument is not persuasive because the Applicants failed to specifically articulate which examples are relevant to the claimed subject matter and how the examples would commensurate with .  
The arguments regarding the rejection of claims 3-13 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/29/2022